                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   JOSEPH RABINOWITZ,               1:18-cv-10704-NLH-JS
   on behalf of himself and all
   others similarly situated,       OPINION

                Plaintiff,

        v.

   AMERICAN WATER RESOURCES,
   LLC,

                Defendant.


APPEARANCES:

OLIMPIO LEE SQUITIERI
SQUITIERI & FEARON, LLP
2600 KENNEDY BOULEVARD - SUITE 1K
JERSEY CITY, NJ 07306

RAYMOND NICHOLAS BARTO
STEPHEN J. FEARON, JR.
PAUL V. SWEENY
SQUIRIERI & FEARON LLP
32 EAST 57TH STREET
12TH FLOOR
NEW YORK, NY 10022

     On behalf of Plaintiff

MICHAEL P. DALY
DRINKER, BIDDLE & REATH, LLP
500 CAMPUS DRIVE
FLORHAM PARK, NJ 07932-1047

DANIEL ELLIOT BREWER
DRINKER BIDDLE & REATH
ONE LOGAN SQUARE
18TH & CHERRY STREETS
PHILADELPHIA, PA 19108

     On behalf of Defendant
HILLMAN, District Judge

     This putative class action concerns claims by Plaintiff and

all similarly situated individuals arising out of water and

sewer line protection programs provided by Defendant.    Pending

before the Court is the motion of Defendant to dismiss

Plaintiff’s complaint and to strike certain allegations in the

complaint.    For the reasons expressed below, Defendant’s motion

will be denied.

                             BACKGROUND 1

     Plaintiff, Joseph Rabinowitz, owns a home in Brooklyn, New

York.   In February 2013, Plaintiff enrolled in the water and

sewer line protection programs offered by Defendant American

Water Resources, LLC (“AWR”).    AWR provides line protection

services to more than 1.4 million consumers across the

country.   Plaintiff has paid approximately $150 a year for this

protection.

     In February 2018, Plaintiff contacted AWR concerning a

sewer leak in his home.    AWR claimed any damage to the sewer

line inside of the home was not covered under the line

protection agreements.    Plaintiff then hired a plumber who, in

order to repair the interior line, had to open the exterior wall


1 Because Defendant has moved to dismiss pursuant to Fed. R. Civ.
P. 12(b), the Court restates the facts alleged in Plaintiff’s
complaint, and accepts them as true for purposes of resolving
Defendant’s motion.
                                  2
to find a good piece of pipe to make a new connection.   In doing

so he found that the exterior portion of the sewer line was

broken, clogged, or blocked due to extensive rotting, erosion,

cracking, and other damage.   Plaintiff’s plumber implemented

temporary measures to keep the sewer line functioning pending a

permanent solution.

     From February to March 2018, Plaintiff repeatedly contacted

AWR concerning repairs to his exterior sewer line, that is, the

portion of the sewer line the line protection agreements oblige

AWR to pay to repair.   Despite its broad duty under the line

protection agreements to dispatch an independent contractor to a

home when there is a break, clog, or blockage of the sewer line,

AWR refused to do so citing nonexistent exceptions, including

that it would only dispatch an independent contractor where

there is an active backup or where there is a crack to the

bottom of the line (as opposed to the top).   AWR also informed

Plaintiff it would not dispatch an independent contractor to a

home based on the recommendation of a third-party, even though

the line protection agreements contain no provision to that

effect.

     AWR eventually dispatched an independent contractor to

Plaintiff’s home, but after the independent contractor inspected

the sewer line, AWR denied Plaintiff’s claim in late March 2018.

AWR asserted that the repair was not covered because Plaintiff’s

                                 3
privately hired plumber had purportedly caused the damage even

though the substantial deterioration and cracking of the

exterior sewer line could not have been caused by Plaintiff or a

third-party.

       Plaintiff claims that AWR violated its obligations under

the line protection agreements by delaying to dispatch an

independent contractor and ultimately denying Plaintiff’s claim

for coverage of repairs to his exterior sewer line.    The break,

clog, or blockage of Plaintiff’s exterior sewer line occurred

after Plaintiff enrolled in the line protection programs and

resulted from normal wear and usage in the form of extensive

rot, erosion, cracking, and other damage.    Plaintiff claims that

contrary to AWR’s representations, that damage could not have

been caused by the one-time, temporary repair of the in-home

portion of Plaintiff's sewer line, and AWR was obligated to pay

for the cost of repairs.    In his complaint, Plaintiff states

that his exterior sewer line remains broken, blocked, or

clogged, and he is currently considering various contractors to

undertake the costly repair that was wrongly denied by AWR.

Since he filed his complaint, Plaintiff has paid to have the

sewer line repaired. 2

       Plaintiff claims that just like his experience, AWR




2   This update is discussed below.
                                  4
regularly denies covered claims for the payment of repairs

without cause and in violation of the terms and conditions of

its line protection agreements.       By violating its contractual

duties, Plaintiff claims that AWR is able to enrich itself at

the expense of line protection program participants who have

dutifully paid their premiums and rightly expect coverage.

     Plaintiff brings this action on behalf of himself and other

similarly situated homeowners across the United States.

Plaintiff alleges claims for (1) breach of contract; (2) a

breach of the implied covenant of good faith and fair

dealing; (3) violation of the New Jersey Consumer Fraud Act,

N.J.S.A. 56:8-1, et seq. (“NJCFA”); and (4) New York General

Business Law § 349 (“NYGBL § 349”).       Plaintiff seeks permanent

injunctive relief, as well as damages caused by AWR’s practices.

     AWR has moved to dismiss Plaintiff’s complaint in its

entirety.   AWR argues that Plaintiff has not pleaded the

necessary elements for a breach of contract claim.       AWR also

argues that Plaintiff cannot maintain a parallel breach of

implied covenant of good faith and fair dealing if a valid

contract governs the parties’ relationship.       AWR further argues

that Plaintiff cannot transform this basic breach of contract

case into one for fraud, and even if he could, his fraud claims

are not properly pleaded and untimely, in addition to the fact

that the NJCFA does not apply to Plaintiff, who is a citizen of

                                  5
New York.    To the extent that any of Plaintiff’s claims may

proceed, AWR seeks to strike certain allegations in Plaintiff’s

complaint that AWR contends have no possible relation to the

controversy and may either cause prejudice or confuse the

issues.   Plaintiff has opposed AWR’s motion.

                             DISCUSSION

     A.     Subject Matter Jurisdiction

     This Court has original jurisdiction over this case under

the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2).    Minimal

diversity exists between members of the class and Defendant: AWR

is a citizen of Delaware and New Jersey, 3 and Plaintiff is a

citizen of New York.    The amount in controversy in this action

exceeds $5,000,000 and there are more than 100 members in the

class.

     B.     AWR’s Motion to Dismiss

            1.   Standard for Motion to Dismiss


3 American Water Resources, LLC is a limited liability company.
AWR’s sole member is American Water Works Company, a publicly
traded Delaware corporation, with its principal place of
business located at 1025 Laurel Oak Road, Voorhees, New Jersey.
Thus, AWR’s state of citizenship is Delaware and New Jersey.
See Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 418
(3d Cir. 2010) (explaining that the citizenship of an LLC is
determined by the citizenship of each of its members, not where
it has a principal place of business, or under which state’s law
it is established); 28 U.S.C. § 1332(c)(1) (providing that “a
corporation shall be deemed to be a citizen of every State and
foreign state by which it has been incorporated and of the State
or foreign state where it has its principal place of business .
. . .”).
                                  6
     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   Fed. R. Civ. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”   Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual

                                 7
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).      “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     A court in reviewing a Rule 12(b)(6) motion must only

consider the facts alleged in the pleadings, the documents

attached thereto as exhibits, and matters of judicial notice.

S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

181 F.3d 410, 426 (3d Cir. 1999).      A court may consider,

                                   8
however, “an undisputedly authentic document that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiff’s

claims are based on the document.”   Pension Benefit Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

1993).   If any other matters outside the pleadings are presented

to the court, and the court does not exclude those matters, a

Rule 12(b)(6) motion will be treated as a summary judgment

motion pursuant to Rule 56.   Fed. R. Civ. P. 12(b).

          2.    Analysis

     AWR argues that Plaintiff has not pleaded sufficiently any

of his claims in a manner that satisfies the Twombly/Iqbal

standard and the Rule 8(a) and 9(b) pleading requirements.    AWR

argues that Plaintiff’s breach of contract claim does not allege

a contractual provision AWR allegedly breached, show that he has

suffered any damages, or connect the breach to any damages.    For

Plaintiff’s claim of the breach of the implied duty of good

faith and fair dealing, AWR argues that it fails because

Plaintiff does not allege any facts that differentiate his

breach-of-duty claim from his breach-of-contract claim; he does

not allege any facts that suggest that AWR acted in anything

other than good faith; and he does not allege any facts that

suggest that a supposed breach caused any harm.   As for

Plaintiff’s fraud-based claims, AWR argues that the NJCFA cannot

apply to a New York citizen and otherwise fails to show any

                                 9
deceptive practice or ascertainable loss.   AWR also argues that

Plaintiff’s NYGBL claim is untimely and otherwise fails to plead

the necessary elements that the challenged act or practice was

consumer-oriented; the conduct was materially deceptive or

misleading; and he suffered harm as a result of AWR’s act.

     The Court finds that AWR takes an overly myopic view of

Plaintiff’s case.   Plaintiff’s claims against AWR boil down to

this:   Plaintiff purchased sewer and water line protection plans

from AWR, and the parties’ obligations are defined by the line

protection plan agreements.   Plaintiff fulfilled his obligations

under the agreement by paying his premiums, but AWR failed to

fulfill its obligation to provide and pay for the services

covered by the agreement – i.e., repair of a sewer damaged by

normal wear and usage.   Plaintiff was therefore forced under his

view of the facts to hire his own plumber to diagnose and

temporarily stem the leak while Plaintiff attempted to

communicate with AWR in order avail himself of the benefits of

his line protection plan. 4


4 After Plaintiff filed his complaint in June 2018, Plaintiff
indicates in his opposition brief that he ultimately paid to
have the sewer line repaired in July 2018. AWR argues that
because this alleged damage is not pleaded in his complaint,
Plaintiff cannot use that payment to support the damages element
for his claims. Technically AWR is correct, but the Court does
not find this issue dispositive to the viability of Plaintiff’s
claims because Plaintiff’s complaint sufficiently pleads his
damages even without the precise expense of paying for the final
sewer line repair.
                                10
     The gravamen of Plaintiff’s complaint is that based on his

own experience and complaints by many other customers,

Plaintiff’s experience not only constitutes a breach of

contract, but also evidences AWR’s bad faith and fraudulent

consumer practices because it markets and receives payment for

sewer and water line protection that it has no intention of

providing, even when the repair fits squarely in the terms of

the line protection plan agreements.   Even this boiled-down

version of Plaintiff’s detailed complaint readily meets the

pleading requirements for all of his alleged claims.

                a.   Breach of Contract

     Under New York law, 5 the essential elements of a breach of

contract cause of action are “the existence of a contract, the

plaintiff’s performance pursuant to the contract, the

defendant’s breach of his or her contractual obligations, and

damages resulting from the breach.”    Victory State Bank v. EMBA

Hylan, LLC, --- N.Y.S.3d ----, 2019 WL 692982, at *2 (N.Y.A.D. 2

Dept., Feb. 20, 2019) (quoting Canzona v Atanasio, 989 N.Y.S.2d

44, 47 (N.Y.A.D. 2 Dept. 2014)) (quotations and other citation

omitted).   Here, Plaintiff pleads that he and AWR entered into a

sewer line protection plan agreement; Plaintiff was obligated to




5 The line protection plan agreements between Plaintiff and AWR
provide that New York law governs any disputes arising from the
agreements.
                                11
pay certain premiums, which he did; AWR was obligated to provide

and pay for sewer line repair service due to sewer line damage

resulting from normal wear, which occurred to Plaintiff’s sewer

line; and AWR failed to provide and pay for that service; which

resulted in Plaintiff paying premiums for no protection and

incurring expenses to hire his own plumber.   These allegations

state a valid breach of contract claim.

               b.    Breach of the duty of good faith
                     and fair dealing

     “[T]he duty of good faith and fair dealing between the

parties to a contract is well recognized” under New York law.

Sauer v. Xerox Corp., 95 F. Supp. 2d 125, 131 (W.D.N.Y. 2000)

(citing Mark Patterson, Inc. v. Bowie, 237 A.D.2d 184, 186, 654

N.Y.S.2d 769 (1st Dep't 1997) (citing New York Univ. v.

Continental Ins. Co., 87 N.Y.2d 308, 318, 639 N.Y.S.2d 283, 662

N.E.2d 763 (1995) (“[I]mplicit in every contract is a covenant

of good faith and fair dealing”)).   New York law does not

recognize a separate cause of action for breach of the implied

covenant of good faith and fair dealing, however, when a breach

of contract claim, based upon the same facts, is also pled.

Doyle v. Mastercard International Incorporated, 700 F. App’x 22,

24 (2d Cir. 2017) (quoting Harris v. Provident Life & Accident

Ins. Co., 310 F.3d 73, 81 (2d Cir. 2002)) (quotations and other

citation omitted).   But a plaintiff “may state a claim for the


                                12
breach of an implied covenant of good faith where the defendant

engages in conduct that while technically not constituting a

breach of contract, nevertheless deprives the plaintiff of the

benefit of its bargain.”    Konecranes, Inc. v. Cranetech, Inc.,

2005 WL 246916, at *3 (W.D.N.Y. 2005) (citing Sauer v. Xerox

Corp., 95 F. Supp. 2d 125, 132 (W.D.N.Y. 2000) (quoting Fourth

Branch Associates Mechanicville v. Niagara Mohawk Power Corp.,

235 A.D.2d 962, 965, 653 N.Y.S.2d 412 (3d Dep't 1997)) (other

citations omitted).

     In this case, Plaintiff has asserted claims that are

additional to and go beyond the contractual quid pro quo.

Plaintiff alleges that AWR had an implied obligation under their

agreement to conduct a good-faith investigation of the damage to

Plaintiff’s sewer line, but AWR delayed and avoided its

obligation to investigate, and denied his claim by relying on an

inapplicable exclusion.    This allegation is sufficiently

distinct from Plaintiff’s breach of contract claim so that it

may proceed.   See, e.g., Konecranes, 2005 WL 246916 at *3 (“The

confidentiality agreement between the defendants and the

plaintiff prohibited defendants only from disclosing

information: it did not specifically prohibit defendants from

taking information from the facility.    Accordingly, a reasonable

finder of fact could determine that while the mere taking of

documents did not violate the confidentiality agreement, that

                                 13
act violated the spirit of the agreement, and therefore violated

an implied covenant of good faith and fair dealing.”).

               c.   Consumer fraud claims

     Plaintiff has asserted claims under the New York General

Business Law § 349 6 and the New Jersey Consumer Fraud Act, both

of which concern deceptive business practices. 7   “The capacity to


6 AWR argues that Plaintiff’s NYGBL § 349 claim accrued in
February 2013 when he signed up for the sewer and water line
protection plans, which makes his June 2018 NYGBL § 349 claim
untimely by two years based on the law’s three-year statute of
limitations. A claim under NYGBL § 349 first accrues “when
plaintiff has been injured by a deceptive act or practice
violating section 349.” Argabright v. Rheem Manufacturing
Company, 201 F. Supp. 3d 578, 612 (D.N.J. 2016) (citing Gaidon
v. Guardian Life Ins. Co. of Am., 94 N.Y.2d 330, 704 N.Y.S.2d
177, 725 N.E.2d 598, 604 (1999)). There is no basis to conclude
that Plaintiff suffered an injury until Defendant allegedly
failed to recognize or evaluate his claim in February 2018.
Although Plaintiff purchased the line protection plans many
years earlier and paying premiums along the way, it was not
until that date that he had reason to learn that AWR would deny
him services and had been engaging in allegedly deceptive
business practices. Plaintiff’s NYGBL § 349 claim therefore did
not accrue until February 2018 and his June 2018 complaint is
timely.

7 New Jersey is the “forum state” for the instant litigation, and
the Court “must apply the law of the forum state, including its
choice of law rules.” Harper v. LG Electronics USA, Inc., 595
F. Supp. 2d 486, 489 (D.N.J. 2009) (citations omitted). “‘Each
choice-of-law case presents its own unique combination of facts—
the parties' residence, the place and type of occurrence and the
specific set of governmental interest—that influence the
resolution of the choice-of-law issue presented.’” Harper v. LG
Electronics USA, Inc., 595 F. Supp. 2d 486, 490 (D.N.J. 2009)
(quoting Warriner v. Stanton, 475 F.3d 497, 500 (3d Cir. 2007)).
In a multistate class action lawsuit, a choice of law analysis
must be conducted before the class is certified to determine
which state’s law should apply to the class. Argabright v.
Rheem Manufacturing Company, 201 F. Supp. 3d 578, 591 (D.N.J.
                                14
mislead is the prime ingredient of all types of consumer fraud.”

Argabright v. Rheem Manufacturing Company, 201 F. Supp. 3d 578,

605–06 (D.N.J. 2016) (quotations and citations omitted)

(discussing the NYGBL § 349 and NJCFA).   “False promises,

misrepresentations, and concealment or omission of material

facts all constitute deceptive practices under these statutes.

But importantly, unlike the common law claim of fraudulent

concealment, a defendant’s knowledge or belief of the falsity of

a statement, or intent to deceive, are not required to establish

a violation under the New Jersey [or] New York . . . consumer

fraud statutes.”   Id. (citations omitted).

     “A successful GBL § 349 claim requires that a plaintiff

prove, by a preponderance of the evidence, that (1) the

defendant has engaged in an act or practice that is deceptive or




2016) (citing In re LifeUSA Holding Inc., 242 F.3d 136, 147 n.11
(3d Cir. 2001)). AWR contends that a nationwide class cannot be
certified because of the differences in the states’ laws, but in
any event, AWR argues that the NJCFA is inapplicable to
Plaintiff’s claims against it because he is not a New Jersey
citizen. Plaintiff argues that AWR is a citizen of New Jersey,
and it should be held to the NJCFA’s proscriptions against
deceptive business practices. Plaintiff also argues that, at a
minimum, the choice-of-law issue should be determined after
discovery. Because the choice of law analysis “is generally a
very fact-intensive inquiry and the factual record is not full
enough to make a choice of law determination,” id., the choice
of law analysis as to whether the NJCFA applies must be
postponed to a later stage, see, e.g., id. (explaining that in a
putative nationwide class action concerning the NJCFA and NYGBL,
among other laws, the choice of law analysis was better left to
a future stage of the case).
                                15
misleading in a material way; (2) the plaintiff has been injured

by reason thereof; and (3) the deceptive act or practice is

consumer oriented.”    Koch v. Greenberg, 14 F. Supp. 3d 247, 261

(S.D.N.Y. 2014) (quoting Gaidon v. Guardian Life Ins. Co. of

Am., 94 N.Y.2d 330, 343–44, 704 N.Y.S.2d 177, 725 N.E.2d 598

(Ct. App. 1999)) (quotations and citations omitted).    “In

contrast to private contract disputes, unique to the parties,

consumer-oriented conduct within the meaning of the statute

requires acts or practices that have a broader impact on

consumers at large.”   Id. (citation omitted).   “Consumer-

oriented conduct does not require a repetition or pattern of

deceptive behavior,” and as long as conduct was aimed at the

public at large, it is immaterial that the defendant may not

have “committed the complained-of acts repeatedly—either to the

same plaintiff or to other consumers.”    Id. (citation omitted).

Where the “acts complained of potentially affect similarly

situated consumers, the consumer-oriented prong will be met.”

Id. (quotations and citations omitted).

     The NJCFA was passed to address “sharp practices and

dealings in the marketing of merchandise and real estate whereby

the consumer could be victimized by being lured into a purchase

through fraudulent, deceptive or other similar kind of selling

or advertising practices.”   Chaudhri v. Lumileds LLC, 2018 WL

6322623, at *6 (D.N.J. 2018) (quoting Daaleman v. Elizabethtown

                                 16
Gas Co., 77 N.J. 267, 271 (1978)).      As “remedial legislation,”

the NJCFA “should be construed liberally.”      Id. (quoting Int’l

Union of Operating Engineers Local No. 68 Welfare Fund v. Merck

& Co., 192 N.J. 372, 377 n.1 (2007)).      To establish a prima

facie case under the NJCFA, “a plaintiff must allege (1)

unlawful conduct by the defendant, (2) an ascertainable loss by

plaintiff; and (3) a causal connection between the defendant’s

unlawful practice and the plaintiff’s ascertainable loss.”

Angelo v. Fidelity & Guaranty Life Insurance Company, 2019 WL

330521, at *5 (D.N.J. 2019) (quoting MZL Capital Holdings, Inc.

v. TD Bank, N.A., 734 F. App’x 101, 104 (3d Cir. 2018) (citing

Zaman v. Felton, 98 A.3d 503, 516 (N.J. 2014)).

     Unlawful conduct falls into three general categories:

affirmative acts, knowing omissions, and violation of

regulations.   Chaudhri, 2018 WL 6322623 at *6 (citing N.J.S.A.

56:8-2, 56:8-4).   An affirmative misrepresentation under the

NJCFA is “one which is material to the transaction and which is

a statement of fact, found to be false, made to induce the buyer

to make the purchase.”   Id.   (citation omitted).    “Unlike common

law fraud, the NJCFA does not require proof of reliance.”      Id.

(quoting Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 606 (3d

Cir. 2012)).

     Plaintiff’s allegations in support of his NYGBL and NJCFA

claims are essentially the same.      Plaintiff alleges that AWR’s

                                 17
promotional materials promised potential participants in the

line protection programs that they would receive: (1) protection

for covered water and sewer line repairs caused by normal wear

and usage; (2) attention to customer service; (3) rapid response

in emergencies; (4) a 1-year warranty on all repairs; and (5)

“peace of mind protection from unexpected repairs.”   Plaintiff

alleges that instead it was AWR’s pattern and practice to

minimize or avoid investigating claims and paying for covered

repairs under the line protection agreements.

     Plaintiff claims that he and other class members entered

into line protection agreements after receiving deceptive

solicitation materials sent, drafted, or ratified by AWR, they

paid to participate in line protection programs that did not

conform to AWR’s representations, and they also paid for covered

repairs out-of-pocket after AWR denied coverage based on

reference to inapplicable, vague, or non-existent exclusions.

Plaintiff supports these allegations based on his own experience

as well as the complaints made by others, some of which are

detailed in the complaint.

     Although AWR contends that Plaintiff’s deceptive business

practice claims are substantively baseless, Plaintiff’s

allegations, when accepted as true, readily satisfy the required




                               18
pleading standards for his NYGBL § 349 and NJCFA claims. 8   Aside

from Plaintiff citing to a “smoking gun” admission on the part

of AWR, the Court questions what more Plaintiff can allege at

this stage as to AWR’s alleged practice of avoiding the

investigation and payment of covered repairs under the line

protection agreements for which Plaintiff and others have paid

monthly premiums for months and years.   See, e.g., Burroughs v.

PHH Mortgage Corporation, 2016 WL 1389934 at *4 (D.N.J. 2016)

(“The party who has defrauded another cannot use the success of

that fraud as a sword to defeat the victim's claims against

it.”); Rowen Petroleum Properties, LLC v. Hollywood Tanning

Systems, Inc., 2009 WL 1085737 at *6 (D.N.J. 2009) (“[T]he

failure of plaintiff to be more specific with regard to the

defendants' individual conduct is not fatal to the claims at

this motion to dismiss stage, since it is only the defendants

themselves who possess the knowledge of the alleged bait and

switch.”); Craftmatic Securities Litigation v. Kraftsow, 890

F.2d 628, 645 (3d Cir. 1989) (“Particularly in cases of

corporate fraud, plaintiffs cannot be expected to have personal


8 Claims under NYGBL § 349 are not subject to the pleading-with-
particularity requirements of Rule 9(b), Greene v. Gerber
Products Co., 262 F. Supp. 3d 38, 67 (E.D.N.Y. 2017), but the
heightened pleading standard set forth in Rule 9(b) applies to
NJCFA claims, In Re Insulin Pricing Litigation, 2019 WL 643709,
at *14 (D.N.J. 2019) (citing Dewey v. Volkswagen, 558 F. Supp.
2d 505, 524 (D.N.J. 2008)). Plaintiff’s allegations meet both
the Rule 8(a) and Rule 9(b) standards.
                                19
knowledge of the details of corporate internal affairs.    Thus,

courts have relaxed the rule when factual information is

peculiarly within the defendant's knowledge or control.”);

Shapiro v. UJB Financial Corp., 964 F.2d 272, 284 (3d Cir. 1992)

(explaining that Rule 9(b) has stringent pleading requirements,

but “the courts should be ‘sensitive’ to the fact that

application of the Rule prior to discovery ‘may permit

sophisticated defrauders to successfully conceal the details of

their fraud’” (citation omitted)).   Plaintiff’s NYGBL § 349 and

NJCFA claims will not be dismissed at this motion to dismiss

stage.

     3.   AWR’s Rule 12(f) Motion to Strike

     AWR seeks to strike certain allegations in Plaintiff’s

complaint: (1) Paragraph 32, which alleges that AWR “avoid[s]

using the word ‘insurance’” in its Service Line Protection

Programs in order to “evade insurance regulations” or “oversight

by state insurance regulators”; (2) Paragraphs 41 through 49,

which reference customer-service complaints; and (3) Paragraphs

50 through 55, which relate to an entirely different company,

specifically “Connecticut-based HomeServe USA.”

     Federal Civil Procedure Rule 12(f) provides, “The court may

strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.”   “‘A Rule 12(f)

motion is not meant to determine unclear or disputed questions

                               20
of law.’”   Small v. Warren, 2018 WL 6322438 at *2 (D.N.J. 2018)

(quoting FDIC v. Modular Homes, Inc., 859 F. Supp. 117, 120

(D.N.J. 1994)) (other citations omitted).    “[E]ven where the

challenged material is redundant, immaterial, impertinent, or

scandalous, a motion to strike should not be granted unless the

presence of the surplusage will prejudice the adverse party.’”

Newborn Bros. Co., Inc. v. Albion Engineering Co., 299 F.R.D.

90, 94 (D.N.J. 2014) (citing 5C Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure, § 1381 (3d ed. 2004)

(explaining that “even when technically appropriate and well-

founded, Rule 12(f) motions often are not granted in the absence

of a showing of prejudice to the moving party.”) (other

citations omitted).   A court’s determination on a “motion to

strike under Rule 12(f) is discretionary.”    Id.

     The Court does not find that the paragraphs in Plaintiff’s

complaint cited by AWR should be stricken.    In the context those

allegations are pleaded, the allegations are relevant to

Plaintiff’s claims.   The allegation that the line protection

plans are not “insurance” is relevant to AWR’s ability to

administer the line protection plans outside of the constraints

of that specific regulatory oversight regime.    The other

customer complaints are relevant to Plaintiff’s claims regarding

deceptive practices directed at consumers.    The allegations

regarding the competitor of AWR are relevant as a point of

                                21
comparison to AWR’s alleged practices.    Although AWR might not

care for these allegations, and refutes Plaintiff’s

characterization of those facts, nothing about them is

redundant, immaterial, impertinent, or scandalous.    Paragraph

32, Paragraphs 41 through 49, and Paragraphs 50 through 55 will

not be stricken from Plaintiff’s complaint.

                            CONCLUSION

     For the foregoing reasons, all of Plaintiff’s claims and

allegations survive AWR’s motion to dismiss and strike.

Plaintiff will now have the task, at the appropriate time, of

proving his allegations and eventually establishing the

propriety of class certification. 9

     An appropriate Order will be entered.




Date: March 25, 2019                     s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




9 AWR points out that Plaintiff’s proposed class definition -
“All AWR line protection customers in the United States” -
encompasses customers outside of New York City, and many of
those customers are parties to binding arbitration agreements.
AWR argues that because those customers agreed to pursue claims
in individual arbitration rather than in collective litigation,
a class cannot be defined in a way that would include them.
That is an issue for the Court to determine at a future time.
                                22
